[docemploymentagreementbe001.jpg]
Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement"),
by and between PHYSICIANS REALTY TRUST, a Maryland trust (the "Company"), and
LAURIE P. BECKER (the "Executive") is entered into and effective on this 1st of
March, 2019 (the "Effective Date"). NOW THEREFORE, in consideration of the
mutual covenants herein contained, the parties, intending to be legally bound,
hereby agree as follows: 1. EMPLOYMENT The Company hereby agrees to employ the
Executive as its Senior Vice President, Controller (the "SVP-C") upon the terms
and conditions herein contained, and the Executive hereby agrees to accept such
employment and to serve in such position. As SVP-C, the Executive will have
those duties which can reasonably be expected to be performed by a person in
such position and shall undertake such other responsibilities as may be assigned
to the Executive by the Company's Chief Executive Officer ("CEO") from time to
time. For purposes of the Agreement, all references to the "Board" shall mean
the Board of Trustees. In such capacity, the Executive shall report to the
Company's Board and shall have such powers and responsibilities consistent with
her position as may be assigned. Throughout the Employment Term, the Executive
shall devote her best efforts and all of her business time and services to the
business and affairs of the Company. 2. TERM OF AGREEMENT Subject to earlier
termination as herein provided, the Executive's employment under the Agreement
shall continue in effect until December 31, 2020 (the "Initial Term"). The
Agreement will automatically renew, subject to earlier termination as herein
provided, for successive one (1) year periods (the "Additional Terms"), unless
either the Executive provides notice of non-renewal at least sixty (60) days
prior to the expiration of the Initial Term or the then Additional Term,
whichever is applicable, or the Company provides notice of non-renewal at least
six (6) months prior to the expiration of the Initial Term or the then
Additional Term, whichever is applicable; provided, the number of Additional
Terms shall not exceed two (2) and, unless earlier terminated in accordance with
the terms of this Agreement, the Agreement shall automatically terminate on
December 31, 2022. The Initial Term and any Additional Term(s) shall be referred
to collectively as the "Employment Term." Notwithstanding the foregoing, the
Company shall be entitled to terminate the Agreement immediately, subject to a
continuing obligation to make any payments required under Section 5 below, if
the Executive (i) incurs a Disability as described in Section 5(b), (ii) is
terminated for Cause, as defined in Section 5(c), or (iii) voluntarily
terminates her employment without Good Reason (as defined below), as described
in Section 5(d). 3. SALARY AND BONUS The Executive shall receive a base salary
during the Employment Term at a rate of $250,000 per annum for 2019 (the “Base
Salary”), payable in substantially equal semi-monthly



--------------------------------------------------------------------------------



 
[docemploymentagreementbe002.jpg]
installments. The Compensation Committee of the Board shall consult with the
SVP-C and review the Executive's Base Salary at annual intervals, and may
increase the Executive's annual Base Salary from time to time as the Committee
deems to be appropriate. Subject to Section 12, the Executive will have an
annual cash bonus opportunity for each calendar year during the Employment Term
(the "Annual Bonus") based upon performance goals that are established by the
Board or the Compensation Committee of the Board, as the case may be, in its
sole discretion. In the event an Annual Bonus is payable pursuant to this
Section 3, such bonus shall be paid to the Executive no later than March 15th of
the year after the year to which the bonus relates. 4. ADDITIONAL COMPENSATION
AND BENEFITS The Executive shall receive the following additional compensation
and welfare and fringe benefits during the term of the Agreement: (a) Options
and Other Long-Term Incentives. During the Employment Term, any options,
restricted shares or other awards granted under the Physicians Realty Trust 2013
Equity Incentive Plan (the "2013 Equity Plan") shall be at the discretion of the
Compensation Committee of the Company's Board. (b) Vacation. The Executive shall
be entitled to vacation and personal days in accordance with the policies the
Company maintains from time to time. (c) Business Expenses. The Company shall
reimburse the Executive for all reasonable expenses she incurs in promoting the
Company's business, including expenses for travel and similar items, upon
presentation by the Executive (generally within 60 days of the date incurred) of
an itemized account of such expenditures. Any reimbursement of expenses made
under the Agreement shall only be made for eligible expenses (including
transportation and cellular service expenses as set forth above) incurred during
the Employment Term, and no reimbursement of any expense shall be made by the
Company after December 31st of the year following the calendar year in which the
expense was incurred. The amount eligible for reimbursement under the Agreement
during a taxable year may not affect expenses eligible for reimbursement in any
other taxable year, and the right to reimbursement under the Agreement is not
subject to liquidation or exchange for another benefit. The Executive will
comply with the Company's policies regarding these benefits, including all
Internal Revenue Service rules and requirements. (d) Professional Expenses. Each
calendar year during the Employment Term, the Company agrees to reimburse the
Executive for up to $10,000 of reasonable professional expenses (i.e.,
accounting, financial planning, estate planning expenses) incurred by the
Executive during such year for personal advice rendered to the Executive. (e)
Other Benefits and Perquisites. The Executive shall be entitled to participate
in the benefit plans provided by the Company for all employees, generally, and
for the Company's executive employees. The Company shall be entitled to change
or terminate these plans in its sole discretion at any time. 5. PAYMENTS UPON
TERMINATION 2



--------------------------------------------------------------------------------



 
[docemploymentagreementbe003.jpg]
(a) Accrued Obligations. Upon termination of employment for any reason, the
Executive shall be entitled to receive her Base Salary accrued through the date
of termination, any accrued but unpaid vacation pay, plus any bonuses earned but
unpaid with respect to fiscal years or other periods ending in or with the year
of termination (collectively, the "Accrued Obligations"). For purposes of the
preceding sentence, except upon termination of employment by the Company for
Cause (as defined below), the Executive shall be entitled to receive an Annual
Bonus for the year of termination based on the actual achievement of any
performance goal or goals thereunder and pro-rated based on the Executive's
period of service during the performance period. Payments under this Section
5(a) shall be made to the Executive within the time period required by
applicable law (and in all events within sixty (60) days following the date of
termination). The Executive shall also receive any nonforfeitable benefits
payable to her under the terms of any deferred compensation, incentive or other
benefit plans maintained by the Company, payable in accordance with the terms of
the applicable plan. (b) Disability. The Company shall be entitled to terminate
the Executive’s employment if the Board determines that the Executive has been
unable to attend to her duties for at least ninety (90) days because of a
Disability (as defined below), and has received a written opinion from a
physician acceptable to the Board that such condition prevents the Executive
from resuming full performance of her duties and is likely to continue for an
indefinite period. Subject to compliance with the covenants in Section 9 and
Section 10 and the execution and timely return by the Executive of a release of
claims in a form and substance reasonably requested by the Company (the
"Release"), the Company shall pay severance to the Executive in accordance with
its normal payroll practices, equal to twelve (12) months of the Executive's
Base Salary as in effect at the time her employment terminates, with the first
payment on the first payroll date after the revocation period for the Release
has expired; provided (i) if the time period for returning and revoking the
Release begins in one taxable year and ends in a second taxable year, the
payments shall not commence until the first payroll date in the second taxable
year; and (ii) all such payments shall immediately terminate at an earlier date
if the Executive returns to active employment, either with the Company or
otherwise. Any amounts payable under this Section 5(b) shall be reduced on a
dollar-for-dollar basis by the amount of bona fide disability pay (within the
meaning of Treas. Reg. section 1.409A-1(a)(5)) received or receivable by the
Executive during such twelve-month period, provided such disability payments are
made pursuant to a plan sponsored by the Company that covers a substantial
number of employees of the Company and was established prior to the date the
Executive incurred a permanent disability, and further provided that such
reduction does not otherwise affect the time of payment of amounts pursuant to
this Section 5(b). For purposes of the Agreement, "Disability" means the
Executive is incapacitated due to physical or mental illness and such
incapacity, with or without reasonable accommodation, prevents the Executive
from satisfactorily performing the essential functions of her job for the
Company on a full-time basis for at least ninety (90) days in a calendar year.
(c) Termination for Cause. If the Executive's employment is terminated by the
Company for Cause, the amount the Executive shall be entitled to receive from
the Company shall be limited to the Accrued Obligations. For purposes of the
Agreement, the term "Cause" shall be limited to the following: 3



--------------------------------------------------------------------------------



 
[docemploymentagreementbe004.jpg]
(i) the Executive engaging in any act of fraud, dishonesty, theft,
misappropriation or embezzlement of funds or misrepresentation with respect to
the Company; (ii) the Executive's conviction or plea of no contest with respect
to any felony or other crime involving moral turpitude; (iii) the Executive's
material breach of her obligations under the Agreement, including, without
limitation, breach of the covenants set forth in Section 9 and Section 10 below
or the refusal of the Executive to perform her job duties as directed by the
Board, which the Executive failed to cure within thirty (30) days after
receiving written notice from the Board specifying the alleged breach; (iv)
violation of any material duty or obligation to the Company or of any direction
or any rule or regulation reasonably established by the Board, which the
Executive failed to cure within thirty (30) days after receiving written notice
from the Board specifying the alleged violation; or (v) insubordination or
misconduct in the performance of, or neglect of, the Executive's duties which
the Executive failed to cure within thirty (30) days after receiving written
notice from the Board specifying the alleged insubordination, misconduct, or
neglect. (d) Voluntary Termination by the Executive Without Good Reason. If the
Executive resigns or otherwise voluntarily terminates her employment without
Good Reason (as defined in Section 5(e) below), or if the Executive’s employment
terminates due to non-renewal of the Agreement by the Executive, the amount the
Executive shall be entitled to receive from the Company shall be limited to the
Accrued Obligations. (e) Termination by the Executive for Good Reason. The
Executive may terminate her employment for Good Reason if (i) a Good Reason
circumstance shall have occurred, and the Executive provides the Company with
written notice thereof within ninety (90) days after the occurrence of the Good
Reason circumstance, which notice shall specifically identify the circumstance
that the Executive believes constitutes Good Reason; (ii) the Company fails to
correct the circumstance so identified within thirty (30) days after the receipt
of such notice; and (iii) the Executive resigns within ninety (90) days after
the date of delivery of the notice referred to in clause (i) above. For purposes
of the Agreement, "Good Reason" shall mean the occurrence or failure to cause
the occurrence, as the case may be, without the Executive's prior express
written consent, of any of the following circumstances: (1) the assignment to
the Executive of a position other than the position of SVP-C (other than for
Cause or by reason of her Disability) or the assignment of duties materially
inconsistent with such position if either such change in assignment constitutes
a material diminution in the Executive's authority, duties or responsibilities;
(2) receipt by the Executive of a direction to report to anyone other than the
CEO if such change in reporting duties constitutes a material diminution in the
4



--------------------------------------------------------------------------------



 
[docemploymentagreementbe005.jpg]
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report; (3) a relocation of the Company's executive office in
Wisconsin to a location more than thirty-five (35) miles from its current
location or more than thirty-five (35) miles further from the Executive's
residence at the time of relocation; (4) a material diminution in the
Executive's (i) Base Salary or (ii) total compensation opportunity; (5) a
failure by the Company (A) to continue any bonus, incentive or material
compensatory plan, program or arrangement in which the Executive is entitled to
participate (the "Bonus Plans"), provided that any such Bonus Plans may be
modified at the Company's discretion from time to time but shall be deemed
terminated if (x) any such plan does not remain substantially in the form in
effect prior to such modification and (y) if plans providing the Executive with
substantially similar benefits are not substituted therefor ("Substitute
Plans"), or (B) to continue the Executive as a participant in the Bonus Plans
and Substitute Plans on at least the same basis as to potential amount of the
bonus as the Executive participated in prior to any change in such plans or
awards, in accordance with the Bonus Plans and the Substitute Plans; (6) any
material breach by the Company of any provision of the Agreement; or (7) a
failure of any successor to the Company (whether direct or indirect and whether
by merger, acquisition, consolidation or otherwise) to assume in a writing
delivered to the Executive upon the successor becoming such, the obligations of
the Company hereunder. The failure by the Executive to set forth in the written
notice to the Company of her termination for Good Reason of any facts or
circumstances which contribute to the showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing her rights hereunder. Upon termination of
employment for Good Reason, subject to compliance with the covenants in Section
9 and Section 10 and the execution of the Release, and except as otherwise
provided by Sections 12 and 18, the Executive shall be entitled to receive the
amounts and benefits described in Section 5(f) below. (f) Involuntary
Termination by the Company without Cause. If the Executive’s employment is
involuntarily terminated by the Company without Cause and for a reason other
than death or Disability, subject to compliance with the covenants in Section 9
and Section 10 and the execution and timely return by the Executive of the
Release, and except as otherwise provided by Sections 12 and 18, the Executive
shall be entitled to receive the amounts and benefits described in this Section
5(f). The Company shall pay severance to the Executive in accordance with its
normal payroll practices, equal to the Executive's Base Salary as in effect at
the time her 5



--------------------------------------------------------------------------------



 
[docemploymentagreementbe006.jpg]
employment terminates for twenty-four (24) months, with the first payment on the
first payroll date after the revocation period for the Release has expired;
provided, that if the time period for returning and revoking the Release begins
in one taxable year and ends in a second taxable year, the payments shall not
commence until the first payroll date in the second taxable year. In addition,
the Executive shall be entitled to the following: (i) Any options, restricted
shares or other awards granted to the Executive under the 2013 Equity Plan shall
become fully vested and, in the case of options, exercisable in full; (ii)
Provided that the Executive elects continuation of coverage under the Company's
group health plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended ("COBRA"), the Executive shall be provided continued
coverage at the Company's expense under any health insurance programs maintained
by the Company in which the Executive participated at the time of her
termination for twelve (12) months or until, if earlier, the date the Executive
obtains comparable coverage under a group health plan maintained by a new
employer. To the extent the benefits provided under the immediately preceding
sentence are otherwise taxable to the Executive, such benefits, for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") (and
the regulations and other guidance issued thereunder) shall be provided as
separate monthly in-kind payments of those benefits, and to the extent those
benefits are subject to and not otherwise excepted from Section 409A of the
Code, the provision of the in-kind benefits during one calendar year shall not
affect the in-kind benefits to be provided in any other calendar year; and (iii)
A lump sum payment equal to two times the average of the Annual Bonuses paid to
the Executive for the two fiscal years of the Company ending prior to the
Executive's employment termination date, if any, payable on the first payroll
date after the revocation period for the Release has expired, and subject to
forfeiture if the Executive violates any of the covenants in Section 9 and
Section 10. For purposes of clause (i) above, the reference to "fully vested" in
connection with any award subject to performance-based vesting conditions refers
to vesting at the maximum level of achievement of the performance goal or goals
under the award. (g) Non-Renewal of the Agreement by the Company. If the
Executive’s employment terminates due to non-renewal of the Agreement by the
Company or automatic termination of the Agreement on December 31, 2022, subject
to compliance with the covenants in Section 9 and Section 10 and the execution
and timely return by the Executive of the Release, and except as otherwise
provided by Sections 12 and 18, the Executive shall be entitled to receive the
amounts and benefits described in this Section 5(g). The Company shall pay
severance to the Executive in accordance with its normal payroll practices,
equal to the Executive's Base Salary as in effect at the time her employment
terminates for six (6) months, with the first payment on the first payroll date
after the revocation period for the Release has expired; provided, that if the
time period for returning and revoking the Release begins in one taxable year
and ends in a second taxable year, the payments shall not commence until the
first payroll date in the second taxable year. In addition, the Executive shall
be entitled to the following: 6



--------------------------------------------------------------------------------



 
[docemploymentagreementbe007.jpg]
(i) Any options, restricted shares or other awards granted to the Executive
under the 2013 Equity Plan that are subject to performance-based vesting
conditions shall vest, based on the actual level of achievement of the
performance goal or goals under the award and shall be pro-rated based on the
Executive's period of service during the performance period. Any options,
restricted shares or other awards granted to the Executive under the 2013 Equity
Plan that are not subject to performance-based vesting conditions shall be
accelerated and such awards shall become immediately fully vested and, in the
case of options, exercisable in full; and (ii) Provided that the Executive
elects continuation of coverage under the Company's group health plan pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended
("COBRA"), the Executive shall be provided continued coverage at the Company's
expense under any health insurance programs maintained by the Company in which
the Executive participated at the time of her termination for six (6) months or
until, if earlier, the date the Executive obtains comparable coverage under a
group health plan maintained by a new employer. To the extent the benefits
provided under the immediately preceding sentence are otherwise taxable to the
Executive, such benefits, for purposes of Section 409A of the Code (and the
regulations and other guidance issued thereunder) shall be provided as separate
monthly in-kind payments of those benefits, and to the extent those benefits are
subject to and not otherwise excepted from Section 409A of the Code, the
provision of the in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in any other calendar year. Notwithstanding the
foregoing, if the Executive and the Company enter into a new agreement for the
performance of services by the Executive for the Company or its affiliate with
respect to the period commencing on or immediately after December 31, 2022, the
Executive shall not be entitled to receive the amounts and benefits described in
this Section 5(g) and this Section 5(g) shall be null and void and of no further
effect. 6. EFFECT OF CHANGE IN CONTROL (a) Vesting of Awards. In the event of a
Change in Control, the surviving or successor entity (or its parent corporation)
may continue, assume or replace awards granted to the Executive under the terms
of the 2013 Equity Plan that are outstanding as of the Change in Control, and
such awards or replacements therefore shall remain outstanding and be governed
by their respective terms. If and to the extent that outstanding awards granted
to the Executive under the terms of the 2013 Equity Plan are not continued,
assumed or replaced in connection with a Change in Control, then the vesting of
such awards shall be accelerated and such awards shall become immediately fully
vested and, in the case of options, exercisable in full as of the Change in
Control. With respect to outstanding awards granted to the Executive under the
terms of the 2013 Equity Plan that are subject to performance-based vesting
conditions, the level of achievement of the performance-based vesting conditions
shall be measured consistent with the original terms of the award to preserve
the intent of the metrics, and to the extent performance can no longer be
reasonably measured consistent with the original terms, the vesting of such
awards shall be accelerated and such awards shall become immediately fully
vested and, in the case of options, exercisable in full as of the Change in
Control. The reference to "fully vested" in connection with 7



--------------------------------------------------------------------------------



 
[docemploymentagreementbe008.jpg]
any award subject to performance-based vesting conditions refers to vesting at
the maximum level of achievement of the performance goal or goals under the
award. (b) Certain Calculations. In the event of a Change in Control, all
calculations required to be made to determine whether any payments or
distributions by the Company, or other benefits provided by the Company, to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or otherwise) would be
subject to the excise tax imposed by Section 4999 of the Code, or whether any
interest or penalties with respect to such excise tax would be due, including
the assumptions to be utilized in arriving at any such determinations, shall be
made by a nationally recognized accounting firm, consulting firm or law firm
designated by the Executive (the "Consulting Firm"). All fees and expenses of
the Consulting Firm shall be borne solely by the Company. (c) Severance Payment
and Benefits. If, at any time during the period of twelve (12) consecutive
months commencing on the occurrence of a Change in Control, (i) the Executive is
involuntarily terminated (other than for Cause), or (ii) the Executive
terminates her employment for Good Reason, or (iii) the Company gives notice of
non-renewal of the Agreement, or (iv) such period of twelve (12) consecutive
months includes December 31, 2022, then subject to compliance with the covenants
in Section 9 and Section 10 and the execution and timely return by the Executive
of the Release, in lieu of the amounts and benefits otherwise payable under
Section 5(e), 5(f) or 5(g) above, whichever is applicable, the Executive shall
be entitled to receive a lump sum severance payment equal to two times the sum
of (i) the Executive's Base Salary, as in effect at the time of the Change in
Control, and (ii) the average of the annual bonuses paid to the Executive for
the prior two fiscal years of the Company ending prior to the Change in Control,
if any. Such lump sum payment shall be made to the Executive within sixty (60)
days following the date of the Executive's termination of employment.
Notwithstanding the foregoing, such lump sum severance payment shall be reduced
on a dollar-for-dollar basis by any portion of such payment received or
receivable by the Executive from any successor to the Company; provided, such
reduction does not otherwise affect the time of payment of such lump sum
severance pursuant to this Section 6(c). In addition to the severance payment,
the Executive shall be entitled to continued coverage at the Company's expense
under any health insurance programs maintained by the Company in which the
Executive participated at the time of her termination, which coverage shall be
continued for eighteen (18) months or until, if earlier, the date the Executive
obtains comparable coverage under a group health plan maintained by a new
employer. To the extent the benefits provided under the immediately preceding
sentence are otherwise taxable to the Executive, such benefits, for purposes of
Section 409A of the Code (and the regulations and other guidance issued
thereunder) shall be provided as separate monthly in-kind payments of those
benefits, and to the extent those benefits are subject to and not otherwise
excepted from Section 409A of the Code, the provision of the in- kind benefits
during one calendar year shall not affect the in-kind benefits to be provided in
any other calendar year. (d) Definition of Change in Control. For purposes of
the Agreement, a "Change in Control" shall mean the occurrence of any one of the
following events: (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities
eligible to vote for the election of the 8



--------------------------------------------------------------------------------



 
[docemploymentagreementbe009.jpg]
Board (the "Company Voting Securities"); provided, however, the event described
in this paragraph (i) shall not be deemed to be a Change in Control if such
event results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below); (ii)
individuals who, on the Effective Date, constitute the Board (the "Incumbent
Trustees") cease for any reason to constitute at least a majority of the Board;
provided, however, that any person becoming a trustee subsequent to the
Effective Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for trustee, without written objection to such
nomination) by a vote of at least two-thirds of the trustees who were, as of the
date of such approval, Incumbent Trustees, shall be an Incumbent Trustee;
provided, further, that no individual initially appointed, elected or nominated
as a trustee of the Company as a result of an actual or threatened election
contest with respect to the election or removal of trustees or as a result of
any other actual or threatened solicitation of proxies or consents or pursuant
to any proxy access right by or on behalf of any person other than the Board
shall be deemed to be an Incumbent Trustee; (iii) the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving (A) the Company or (B) any of its wholly owned subsidiaries pursuant
to which, in the case of this clause (B), Company Voting Securities are issued
or issuable (any event described in the immediately preceding clause (A) or (B),
a "Reorganization") or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a "Sale"), unless immediately following such Reorganization or Sale:
(1) more than fifty percent (50%) of the total voting power (in respect of the
election of trustees, or similar officials in the case of an entity other than a
trust) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the "Surviving Entity"), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than fifty percent
(50%) of the total voting power (in respect of the election of trustees, or
similar officials in the case of an entity other than a trust) of the Surviving
Entity (the "Parent Entity"), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of fifty percent (50%) or
more of the total voting power (in respect of the election of trustees, or
similar officials in the case of an entity other than a trust) of the
outstanding voting securities of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) and (3) at least a majority of the members of the
board of trustees (or similar officials in the case of an entity other than a
trust) of the Parent Entity (or, if there is no Parent Entity, the Surviving
Entity) following the consummation of the Reorganization or Sale were, at the
time of the approval by the Board of the execution of the initial agreement
providing for such Reorganization or Sale, Incumbent Trustees (any
Reorganization or Sale which satisfies all of the criteria specified in (1), (2)
and (3) above being deemed to be a "Non-Qualifying Transaction"); or 9



--------------------------------------------------------------------------------



 
[docemploymentagreementbe010.jpg]
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company. Notwithstanding the foregoing, if any Person becomes
the Beneficial Owner, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of Company Voting Securities solely as a result of
the, acquisition of Company Voting Securities by the Company which reduces the
number of Company Voting Securities outstanding, such increased amount shall be
deemed not to result in a Change in Control; provided, however, that if such
Person subsequently becomes the Beneficial Owner, directly or indirectly, of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities Beneficially Owned by such Person to a
percentage equal to or greater than fifty percent (50%), a Change in Control of
the Company shall then be deemed to occur. For purposes of this Section 6(d),
the following terms shall have the following meanings: (i) "Affiliate" shall
mean an affiliate of the Company, as defined in Rule 12b- 2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended from time to time
(the "Exchange Act"); (ii) "Beneficial Owner" shall have the meaning set forth
in Rule 13d-3 under the Exchange Act; (iii) "Person" shall have the meaning set
forth in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; except that such term shall not include (1) the Company
or any of its subsidiaries, (2) a trustee or other fiduciary holding securities
under an employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, (4) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of common stock of the Company or
(5) the Executive or any group of persons including the Executive (or any entity
controlled by the Executive or any group of persons including the Executive). 7.
DEATH If the Executive dies during the Employment Term, the Company shall pay to
the Executive's surviving spouse or if there is no surviving spouse, the
Executive's estate, a lump sum payment equal to the Accrued Obligations. In
addition, the death benefits payable by reason of the Executive's death under
any retirement, deferred compensation, life insurance or other employee benefit
plan maintained by the Company shall be paid to the beneficiary designated by
the Executive, and the options, restricted shares or other awards held by the
Executive under the Company's equity incentive plans shall become fully vested,
and, in the case of options, exercisable in full, in accordance with the terms
of the applicable plan or plans. 8. WITHHOLDING 10



--------------------------------------------------------------------------------



 
[docemploymentagreementbe011.jpg]
The Company shall, to the extent permitted by law, have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment. 9.
PROTECTION OF CONFIDENTIAL INFORMATION During the Executive's employment with
the Company, the Company shall grant the Executive otherwise prohibited access
to its trade secrets and confidential information which are not known to the
Company's competitors or within the Company's industry generally, which were
developed by the Company over a long period of time and/or at its substantial
expense, and which are of great competitive value to the Company, and access to
the Company's customers and clients. For purposes of the Agreement,
"Confidential Information" includes all trade secrets and confidential and
proprietary information of the Company, including, but not limited to, the
following: financial models, financial information and data, business methods,
electronic files, computer drives/disks, passwords, address and telephone lists,
internal memoranda, correspondence, business strategies, business plans and/or
projections, lease forms, construction contract forms, development and
construction management service agreements, tenant lists, lease terms, rates,
rent rolls, strategies, improvements, discoveries, plans for research or future
business, infrastructure, marketing and sales plans and strategies, budgets,
customer and client information, employee, customer and client nonpublic
personal information, supplier lists, business records, audit processes,
management methods and information, reports, recommendations and conclusions,
information regarding the names, contact information, skills and compensation of
employees and contractors of the Company, other information not generally known
to the public, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. The Executive acknowledges and agrees that Confidential Information
is proprietary to and a trade secret of the Company and, as such, is a special
and unique asset of the Company, and that any disclosure or unauthorized use of
any Confidential Information by the Executive will cause irreparable harm and
loss to the Company. The Executive understands and acknowledges that each and
every component of the Confidential Information (i) has been developed by the
Company at significant effort and expense and is sufficiently secret to derive
economic value from not being generally known to other parties, and (ii)
constitutes a protectable business interest of the Company. The Executive
acknowledges and agrees that the Company owns the Confidential Information. The
Executive agrees not to dispute, contest, or deny any such ownership rights
either during or after the Executive's employment with the Company. The
Executive agrees to preserve and protect the confidentiality of all Confidential
Information. The Executive agrees that the Executive shall not at any time
(whether during or after the Executive's employment), directly or indirectly,
disclose to any unauthorized person or use for the Executive's own account any
Confidential Information without the Company's consent. Throughout the
Executive's employment and at all times thereafter: (i) the Executive shall hold
all Confidential Information in the strictest confidence, take all reasonable
precautions to prevent its inadvertent disclosure to any unauthorized person,
and follow all policies of the Company protecting the Confidential Information;
(ii) the Executive shall not, directly or indirectly, utilize, disclose or make
available to any other person or entity, any of the Confidential Information,
other than in the proper performance of the Executive's duties; (iii) the
Executive shall not use the Confidential Information or trade secrets to attempt
to solicit, induce, recruit, or take away clients or customers of the 11



--------------------------------------------------------------------------------



 
[docemploymentagreementbe012.jpg]
Company; and (iv) if the Executive learns that any person or entity is taking or
threatening to take any actions which would compromise any Confidential
Information, the Executive shall promptly advise the Company of all facts
concerning such action or threatened action. The foregoing shall not apply to
any information which is already in the public domain, or is generally disclosed
by the Company or is otherwise in the public domain at the time of disclosure
(other than through an unauthorized disclosure by the Executive or any other
person). Upon the termination of the Executive's employment for any reason, the
Executive shall immediately return and deliver to the Company any and all
Confidential Information, software, devices, cell phones, personal data
assistants, credit cards, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, which belong to the Company or relate to the Company's
business and which are in the Executive's possession, custody or control,
whether prepared by the Executive or others. If at any time after termination of
the Executive's employment she determines that she has any Confidential
Information in her possession or control, the Executive shall immediately return
to the Company all such Confidential Information in the Executive's possession
or control, including all copies and portions thereof. The Executive recognizes
that because her work for the Company may bring her into contact with
confidential and proprietary information of the Company, the restrictions of
this Section 9 are required for the reasonable protection of the Company and its
investments and for the Company's reliance on and confidence in the Executive.
10. RESTRICTIVE COVENANTS In consideration for (i) the Company's promise to
provide Confidential Information to the Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and/or the business opportunities disclosed or entrusted to the
Executive, (iii) access to the Company's customers and clients, and (iv) the
Company's employment of the Executive pursuant to the Agreement and the
compensation and other benefits provided by the Company to the Executive, to
protect the Company's Confidential Information and business goodwill of the
Company, the Executive agrees to the following restrictive covenants. (a)
Non-Competition. The Executive hereby agrees that during the Restricted Period
(defined below), other than in connection with the Executive's duties under the
Agreement, the Executive shall not, and shall not use any Confidential
Information to, without the prior consent of the Company, directly or
indirectly, either individually or as an owner, principal, partner, stockholder,
manager, contractor, distributor, lender, investor, consultant, agent, employee,
co- venturer or as a director or officer of any corporation or association, or
in any other manner or capacity whatsoever, become employed by, control, carry
on, join, lend money for, engage in, establish, perform services for, invest in,
solicit investors for, consult for, do business with or otherwise engage in any
Competing Business (defined below) within the Restricted Territory (defined
below); provided however, that nothing in this Section 10(a) shall prevent the
Executive from owning a passive investment in up to two percent (2%) of the
stock of a publicly traded corporation engaged in a Competing Business and such
ownership shall not be considered to be a violation of Section 10(a). 12



--------------------------------------------------------------------------------



 
[docemploymentagreementbe013.jpg]
(i) "Restricted Period" means during the Executive's employment with the Company
and for a period equal to the later of (i) one (1) year immediately following
the date of the Executive's termination from employment for any reason or (ii)
the number of months for which the Executive is receiving monthly severance
payments under Section 5 of the Agreement. (ii) "Competing Business" means any
business, individual, partnership, firm, corporation or other entity that
provides the same or substantially similar products or services as those
provided by the Company during the Executive's employment, which includes,
without limitation, the business of buying, managing, holding and selling
medical office buildings. (iii) As SVP-C of the Company, the Executive has
responsibility for the Company’s operations throughout the United States.
Because the Company does business throughout the United States, the "Restricted
Territory" means the United States and any other region or state in which the
Executive performed services, was assigned responsibility for the Company, or
about which the Executive received Confidential Information. (b)
Non-Solicitation. The Executive agrees that during the Restricted Period, other
than in connection with the Executive's duties under the Agreement, the
Executive shall not, and shall not use any Confidential Information to, directly
or indirectly, either individually or as an owner, principal, partner,
stockholder, manager, contractor, distributor, lender, investor, consultant,
agent, employee, co-venturer or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, and whether
personally or through other persons: (i) Solicit business from, interfere with,
attempt to solicit business with, or do business with any customer or client of
the Company with whom the Company did business or who the Company solicited
within the preceding two (2) years, and who or which: (1) the Executive
contacted, called on, serviced, or did business with during her employment with
the Company; (2) the Executive learned of as a result of her employment with the
Company; or (3) about whom the Executive received Confidential Information. This
restriction applies only to business which is in the scope of services or
products provided by the Company; or (ii) Solicit, induce, or attempt to solicit
or induce, engage or hire, on behalf of himself or any other person or entity,
any person who is an employee or full-time consultant of the Company or who was
employed or retained by the Company within the preceding two (2) years. (c)
Non-Disparagement. The Executive shall refrain, both during and after the
Employment Term, from publishing any oral or written statements about the
Company or any of the Company's board of trustees, equity holders, members,
shareholders, managers, officers, employees, consultants, agents or
representatives that (i) are slanderous, libelous or defamatory; or (ii) place
the Company or any of its trustees, managers, officers, employees, consultants,
agents or representatives in a false light before the public. A violation or
threatened violation of this 13



--------------------------------------------------------------------------------



 
[docemploymentagreementbe014.jpg]
prohibition may be enjoined by the courts. The rights afforded the Company under
this provision are in addition to any and all rights and remedies otherwise
afforded by law. (d) Tolling. If the Executive violates any of the restrictions
contained in Section 10, the Restricted Period shall be suspended and shall not
run in favor of the Executive from the time of the commencement of any violation
until the time when the Executive cures the violation to the satisfaction of the
Company. (e) Reasonableness. The Executive hereby represents to the Company that
she has read and understands, and agrees to be bound by, the terms of this
Section 10. The Executive acknowledges that the geographic scope and duration of
the covenants contained in this Section 10 are fair and reasonable in light of
(i) the nature and wide geographic scope of the operations of the Company's
business; (ii) the Executive's level of control over and contact with the
business in the Restricted Territory; and (iii) the amount of compensation,
trade secrets and Confidential Information that the Executive is receiving in
connection with her employment by the Company. It is the desire and intent of
the parties that the provisions of Section 10 be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Company hereby waive any provision of applicable law that would render any
provision of Section 10 invalid or unenforceable. 11. INJUNCTIVE RELIEF The
Executive acknowledges that (a) compliance with the covenants set forth in
Section 9 and Section 10 of the Agreement are necessary to protect the Company's
business and Confidential Information; (b) a breach or threatened breach of any
of such covenants will irreparably harm the Company; and (c) an award of money
damages will not be adequate to remedy such harm. Consequently, the Executive
acknowledges and agrees that, in addition to other remedies, in the event the
Executive breaches or threatens to breach any of the covenants contained in the
Agreement, the Company shall be entitled to both a temporary and/or permanent
injunction to prevent the continuation of such harm and enforce such provisions
and money damages insofar as they can be determined, including, without
limitation, all costs and reasonable attorneys' fees incurred by or on behalf of
the Company in the enforcement of the terms of the Agreement. The Company may
apply to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction or other interim or conservatory relief, as necessary or
applicable. This provision with respect to injunctive relief shall not, however,
diminish the Company's right to claim and recover damages. It is expressly
understood and agreed that although the parties consider the restrictions
contained in the Agreement to be reasonable, if a court determines that the time
or territory or any other restriction contained in the Agreement is an
unenforceable restriction on the activities of the Executive, no such provision
of the Agreement shall be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such extent as such court may
judicially determine or indicate to be reasonable. By agreeing to this
contractual modification prospectively at this time, the Company and the
Executive intend to make this provision enforceable under the law or laws of all
applicable jurisdictions so that the entire agreement not to compete and the
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. 14



--------------------------------------------------------------------------------



 
[docemploymentagreementbe015.jpg]
12. CLAWBACK Any compensation paid to the Executive shall be subject to recovery
by the Company, and the Executive shall be required to repay such compensation,
if (i) such recovery and repayment is required by applicable law or (ii) either
in the year such compensation is paid, or within the three (3) year period
thereafter the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws and the Executive is either (A) a named
executive officer or (B) an employee who is responsible for preparation of the
Company's financial statements. The parties agree that the repayment obligations
set forth in this Section 12 shall only apply to the extent repayment is
required by applicable law, or to the extent the Executive's compensation is
determined to be in excess of the amount that would have been deliverable to the
Executive taking into account any restatement or correction of any inaccurate
financial statements or materially inaccurate performance metric criteria. 13.
MANDATORY MEDIATION AND ARBITRATION In the event there is an unresolved legal
dispute between the Executive and the Company that involves legal rights or
remedies arising from the Agreement or the employment relationship between the
Executive and the Company ("Dispute"), except as otherwise provided herein,
before commencing an arbitration action or other legal proceeding, the parties
shall promptly submit the Dispute to mediation, using a mediator jointly
selected by the parties, or if the parties are unable to agree upon a mediator
then the Dispute shall be submitted to non-binding mediation with the American
Arbitration Association in Waukesha County, Wisconsin in accordance with its
rules. The cost of the mediation shall be borne equally between the parties. If
the parties are unable to achieve a mutually agreeable resolution of the Dispute
through mediation, the parties agree to submit their Dispute to binding
arbitration under the authority of the Federal Arbitration Act and/or the
Wisconsin Uniform Arbitration Act; provided, however, that the Company may
pursue a temporary restraining order, preliminary injunction and/or other
interim or conservatory relief in accordance with Section 11 above, with related
expedited discovery for the parties, in a court of law, and, thereafter, require
arbitration of all issues of final relief. Insured workers compensation claims
(other than wrongful discharge claims), and claims for unemployment insurance
are, excluded from arbitration under this provision. The Arbitration will be
conducted by the American Arbitration Association pursuant to the American
Arbitration Association's National Rules for the Resolution of Employment
Disputes. The arbitrator(s) shall be duly licensed to practice law in the State
of Wisconsin. Each party will be allowed at least one deposition. The
arbitrator(s) shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered. No arbitrator
will have authority to render a decision that contains an outcome determinative
error of state or federal law, or to fashion a cause of action or remedy not
otherwise provided for under applicable state or federal law. Any dispute over
whether the arbitrator(s) has failed to comply with the foregoing will be
resolved by summary judgment in a court of law. In all other respects, the
arbitration process will be conducted in accordance with the American
Arbitration Association's National Rules for the Resolution of Employment
Disputes. The Company will pay the arbitration costs and arbitrator's fees
beyond $500, subject to a final arbitration award on who should bear costs and
fees. All proceedings shall be conducted in Waukesha County, Wisconsin, or
another mutually agreeable site. The duty to arbitrate described above shall
survive the termination of the Agreement. Except as otherwise provided above,
the 15



--------------------------------------------------------------------------------



 
[docemploymentagreementbe016.jpg]
parties hereby waive trial in a court of law or by jury. All other rights,
remedies, statutes of limitation and defenses applicable to claims asserted in a
court of law will apply in the arbitration. 14. NOTICES All notices or
communications hereunder shall be in writing and sent certified or registered
mail, return receipt requested, postage prepaid, addressed as follows (or to
such other address as such party may designate in writing from time to time): If
to the Company: Physicians Realty Trust 309 North Water Street Suite 500
Milwaukee, Wisconsin 53202 (414) 367-5600 Attention: Corporate Secretary If to
the Executive: Laurie P. Becker c/o Physicians Realty Trust 309 North Water
Street Suite 500 Milwaukee, Wisconsin 53202 (414) 367-5600 Attention: Corporate
Secretary The actual date of receipt, as shown by the receipt therefor, shall
determine the time at which notice was given. 15. SEPARABILITY If any provision
of the Agreement shall be declared to be invalid or unenforceable, in whole or
in part, such invalidity or unenforceability shall not affect the remaining
provisions hereof which shall remain in full force and effect. 16. ASSIGNMENT
The Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither the Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive. 17. ENTIRE AGREEMENT The
Agreement represents the entire agreement of the parties and shall supersede any
and all previous contracts, arrangements or understandings, including the Prior
Agreement (which is 16



--------------------------------------------------------------------------------



 
[docemploymentagreementbe017.jpg]
hereby automatically terminated effective upon the execution of the Agreement),
(whether oral or written) between the Company and the Executive with respect to
the subject matter hereof. In the event of any conflict between the Agreement
and the 2013 Equity Plan, any bonus plan or any award agreement, the Agreement
shall control. No oral statements or prior written material not specifically
incorporated in the Agreement shall be of any force and effect. The Agreement
may be amended at any time by mutual written agreement of the parties hereto.
The Executive acknowledges and represents that in executing the Agreement, she
did not rely on, has not relied on, and specifically disavows any reliance on
any communications, promises, statements, inducements, or representation(s),
oral or written, by the Company, except as expressly contained in the Agreement.
The parties represent that they relied on their own judgment in entering into
the Agreement. 18. SECTION 409A COMPLIANCE The Agreement and the benefits or
payments to be provided under the Agreement are intended to be exempt from with
the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent, provided, that if the Agreement is not
exempt, the Agreement is drafted in a manner to comply with the requirements of
Section 409A of the Code. The payments to the Executive pursuant to the
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury Regulation Section 1.409A-1(b)(9) (iii) or as short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4). Each payment and benefit
hereunder shall constitute a "separately identified" amount within the meaning
of Treasury Regulation Section 1.409A-2(b)(2). In the event the terms of the
Agreement would subject the Executive to taxes or penalties under Section 409A
of the Code ("409A Penalties"), the Company and the Executive shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible. To the extent any amounts under the Agreement are payable
by reference to Executive's "termination," "termination of employment," or
similar phrases, such term shall be deemed to refer to the Executive's
"separation from service" (as defined in Treasury Regulation Section 1.409A-1(h)
(without regard to any permissible alternative definition thereunder) with the
Company and all entities treated as a single employer with the Company under
Sections 414(b) and (c) of the Code but substituting a fifty percent (50%)
ownership level for the eighty percent (80%) ownership level set forth therein).
Notwithstanding any other provision in the Agreement, if the Executive is a
"Specified Employee" (as defined in Treasury Regulation Section 1.409A-1(i) on
December 31st of the prior calendar year), as of the date of the Executive's
separation from service, then to the extent any amount payable under the
Agreement (i) constitutes the payment of nonqualified deferred compensation
within the meaning of Section 409A of the Code, (ii) is payable upon the
Executive's separation from service and (iii) under the terms of the Agreement
would be payable prior to the six-month anniversary of the Executive's
separation from service, such payment shall be delayed and paid to the
Executive, together with interest at an annual rate equal to the interest rate
specified by Regions Bank for a six-month certificate of deposit, on the first
day of the first calendar month beginning seven (7) months following the date of
termination, or, if earlier, within ninety (90) days following the Executive's
death to the Executive's surviving spouse (or such other beneficiary as the
Executive may designate in writing). Any reimbursement or advancement payable to
the Executive pursuant to the Agreement shall be conditioned on the submission
by the Executive of all expense reports reasonably required by the Company under
any applicable expense reimbursement policy, and 17



--------------------------------------------------------------------------------



 
[docemploymentagreementbe018.jpg]
shall be paid to the Executive within thirty (30) days following receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which the Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to the
Agreement shall not be subject to liquidation or exchange for any other benefit.
Whenever a payment under the Agreement that constitutes a payment of
nonqualified deferred compensation within the meaning of Code Section 409A
specifies a payment period, the actual date of payment within such specified
period shall be within the sole discretion of the Company, and the Executive
shall have no right (directly or indirectly) to determine the year in which such
payment is made. In the event a payment period straddles two consecutive
calendar years, the payment shall be made in the later of such calendar years.
19. GOVERNING LAW The Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Wisconsin, other than the conflict of
laws provisions of such laws. Subject to Section 13, venue of any litigation
arising from the Agreement or any disputes relating to the Executive's
employment shall be in the United States District Court for the Eastern District
of Wisconsin, or a state district court of competent jurisdiction in Waukesha
County, Wisconsin. The Executive consents to personal jurisdiction of the United
States District Court for the Eastern District of Wisconsin, or a state district
court of competent jurisdiction in Waukesha County, Wisconsin for any dispute
relating to or arising out of the Agreement or the Executive's employment, and
Executive agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts. 20. SURVIVAL The respective rights and obligations
of the parties hereunder, including without limitation the Executive's
post-termination obligations under Section 9 and Section 10, shall survive any
termination of the Executive's employment, or of the Employment Term, to the
extent necessary to the agreed preservation of such rights and obligations. [THE
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 18



--------------------------------------------------------------------------------



 
[docemploymentagreementbe019.jpg]
IN WITNESS WHEREOF, the Company has caused the Agreement to be duly executed,
and the Executive has hereunto set her hand, as of the day and year first above
written. PHYSICIANS REALTY TRUST By: /s/ John T. Thomas Title: President & Chief
Executive Officer, Physicians Realty Trust EXECUTIVE /s/ Laurie Becker Laurie P.
Becker



--------------------------------------------------------------------------------



 